IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                        July 8, 2014 Session

                 STATE OF TENNESSEE v. DAVID RICHARDSON

                    Appeal from the Criminal Court for Shelby County
                Nos. 11-02623, 11-07432  Honorable Lee V. Coffee, Judge


                No. W2013-01763-CCA-R3-CD - Filed November 20, 2014


The Defendant-Appellant, David Richardson, was convicted as charged by a Shelby County
Criminal Court jury in case number 11-07432 of first degree premeditated murder and in case
number 11-02623 of twelve counts of attempted first degree murder (counts 1-12), twelve
counts of aggravated assault (counts 14-25), one count of employment of a firearm during
the attempt to commit a dangerous felony (count 27), and one count of reckless
endangerment committed with a deadly weapon (count 30).1 The trial court sentenced
Richardson to life imprisonment for the first degree murder conviction. It also sentenced
Richardson to eighteen years at thirty percent release eligibility for each of the attempted first
degree murder convictions, five years at thirty percent release eligibility for each of the
aggravated assault convictions, six years at one hundred percent release eligibility for the
employment of a firearm during the attempt to commit a dangerous felony conviction, and
two years at thirty percent release eligibility for the felony reckless endangerment conviction.
The court ordered the sentences for the attempted first degree murder convictions served
consecutively to one another, consecutively to the sentence of life imprisonment, and
consecutively to the sentences in counts 27 and 30 but concurrently with the sentences in
counts 14 through 25, for an effective sentence of life imprisonment plus 224 years. On
appeal, Richardson argues: (1) the trial court’s response to two questions from a juror during
trial invaded the province of the jury and improperly commented on the evidence; (2) the trial
court committed plain error by informing the jury venire that the State was not seeking the
death penalty or a sentence of life imprisonment without parole; (3) the trial court committed
plain error in instructing the jury that the testimony of one witness is sufficient to support a
conviction; (4) the evidence is insufficient to sustain the first degree premeditated murder
conviction, the attempted first degree murder convictions, and the aggravated assault
convictions in counts 16, 17, 18 and 20 through 25; and (5) the trial court abused its
discretion in imposing partially consecutive sentences resulting in a sentence of life


        1
          Prior to trial, the State entered a nolle prosequi as to counts 13 and 26, which charged Richardson
with attempted first degree murder and aggravated assault of victim Kimberly Jamerson.
imprisonment plus 224 years. Upon review, we affirm Richardson’s convictions but remand
the cause to the trial court for a new sentencing hearing. This hearing is limited to
consideration of the factors outlined in State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995), to
determine the propriety of consecutive sentencing in this case.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed
                        and Remanded for Resentencing

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS, J., and R OBERT L. H OLLOWAY, J R., S P. J., joined.

Neil Umsted (on appeal) and William D. Massey and Lorna S. McClusky (at trial), Memphis,
Tennessee, for the Defendant-Appellant, David Richardson.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Senior Counsel;
Amy P. Weirich, District Attorney General; and Teresa S. McCusker, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                              OPINION

        The charges in this case arose when David Richardson, Kenneth Brown, and Devon
      2
Brown fired more than sixty gunshots at individuals gathered at a party on July 3, 2010. As
a result of this shooting incident, Kimberly Jamerson was killed and Lamarcus Moore was
injured.

        Trial. Willie Brooks-Howze testified that at 10:30 or 10:45 p.m. on July 3, 2010, she
dropped off her twenty-four-year-old daughter, Kimberly Jamerson, at the home of her sister,
Sonja Watkins, which was located at 2706 Northmeade Avenue in Memphis. She said this
was the last time she saw her daughter alive because her daughter was shot and killed later
that night.

      Robrecus Braxton testified that he lived at 2706 Northmeade Avenue, Memphis,
Tennessee, in Shelby County, with his mother, Sonja Watkins; his step-father, Felix
Williams; his brother, Christopher Braxton; and his two sisters, Amber and Dakarrionah
Laury. Robrecus3 said that on July 3, 2010, his family was preparing for a Fourth of July


       2
           David Richardson, Kenneth Brown, and Devon Brown were tried separately.
       3
           Because many of the witnesses are family members who share the same last name, we will refer
                                                                                           (continued...)

                                                  -2-
party at their house the next day. His cousins, Chymia Baker, Jalon Baker, Bianca Nevels,
Travis Britton, Rodney Davenport, Terriance Webb; and his uncle, Nakia Greer, were also
present during the party preparations on July 3, 2010.

        In the afternoon of July 3, 2010, Robrecus observed a green Chevrolet Lumina park
in front of his home and saw Richardson and a man later identified as Kenneth Brown, get
out of the car. He knew Richardson and Kenneth because they lived nearby and because he
had gone to high school with them. Robrecus overheard an argument between Kenneth and
his uncle, Nakia Greer, wherein Kenneth claimed that Robrecus’s aunt, Dena Watkins, had
taken some of his marijuana. During the argument, Felix Williams, told Kenneth and
Richardson that Dena Watkins was no longer present at the party. Williams told them to
return later, and he would “get the situation handled.” Kenneth and Richardson left but
drove back to the area a few minutes later with a third man, later identified as Devon Brown.
All three men exited the car, and Williams gave them $5.00 to settle Watkins’s debt. The
three men got back in the Chevrolet Lumina, and as they were leaving the area, their car
nearly hit Robrecus, who reacted by throwing a beer can he had been holding into the open
window of the car. The Lumina quickly stopped on Ladue Street, and the three men jumped
out of the vehicle and began exchanging words with Robrecus. A fistfight eventually broke
out with Kenneth Brown, Devon Brown, and Richardson fighting with Robrecus Braxton,
Christopher Braxton, and Kenneth Baker. Robrecus stated that neither side had any weapons
during the fight and that Williams broke up the fight. As Richardson, Kenneth, and Devon
were leaving, one of them said, “All right. That’s what’s up.”

        Approximately two hours later, Robrecus heard what he thought were fireworks and
saw green and red lights before realizing that the sounds he was hearing were gunshots. He
and his friend Lamarcus Moore ran under the carport toward the backyard. When he got to
the backyard, Robrecus stood by a wall trying to take cover as the gunshots continued. He
could see down the pathway and observed Mark and Steve Chambers standing on
Northmeade Avenue returning fire with their own guns. He said Mark and Steve Chambers
were the only two people at the party returning fire. Then Robrecus heard Moore say, “I’m
hit, I’m hit hard.” When the gunshots stopped, he heard Rodney Davenport yell, “Kim[’s]
been hit.” Robrecus ran to the front yard and saw his cousin, Kimberly Jamerson, lying on
the sidewalk in front of his house. His friends, Antoine Moore and Rico Chandler, put


        3
            (...continued)
to these witnesses by their first names for clarity. We also acknowledge that, due to the length of this
opinion, we do not use titles when referring to every witness. We intend no disrespect by either of these
practices. Judge John Everett Williams believes that referring to witnesses by their first names is
disrespectful, even though none is intended. He would prefer that every adult witness be referred to as Mr.
or Mrs. or by their proper title.

                                                   -3-
Robrecus in a car to get help. They found an unmarked police car a short time later and
alerted the officer that Kimberly Jamerson had been shot and killed. Robrecus said that at
the time the shooting occurred, the following people were in attendance at the party: Antoine
Moore; Rico Chandler; Steve Chambers; Mark Chambers; Travis Britton; Kenneth Baker;
Jalon Baker; Terriance Webb; Nakia Greer; his mother, Sonja Watkins; his two sisters; his
cousin Whitney Henderson; and Lashanna Jones; as well as Jones’s children, Shakarla King,
Danaria Love, and Danara Love. He said that when he first heard the gunshots, some of the
people at the party were inside the house and some were outside under the carport.

        Robrecus stated that the gunfire went on for “about ten minutes . . . like it wasn’t
going to stop.” He could tell that the shooters were up the street because of the way the
bullets were hitting the cars parked around the Northmeade house. However, he could not
see the shooters because it was dark outside. Robrecus said that he was “terrified” and “felt
like [his] life was in danger” because the “bullets could have hit anybody.” The day after the
shooting, Robrecus talked to police about what had happened and identified Richardson in
a photographic lineup as one of the men involved in the fistfight prior to the shooting.

        Felix Williams testified that when he arrived home on July 3, 2010, everyone was
preparing for the Fourth of July party. He said that in addition to his wife and children, the
following individuals were present at the party: Dena Watkins, Veronique Watkins, Kenneth
Baker, Chymia Baker, and Jalon Baker. Williams said that he was standing outside his house
with his kids, his kids’ friends, and several nieces and nephews. He heard Dena Watkins ask
Nakia Greer where she could purchase some marijuana, and Nakia Greer stopped Kenneth
Brown, who was driving down the street, and asked Kenneth if he had any marijuana for sale.
At the time, Richardson was riding in the front passenger seat of Kenneth’s car. Williams
said he knew Richardson because he lived on Ladue Street, which was nearby. Kenneth got
out of his car and approached Dena Watkins. They walked around the side of a van, and
approximately five minutes later, they reappeared, and Kenneth got back inside his car, with
Richardson still in the front passenger seat, and drove around the corner. A short time later,
Kenneth and Richardson returned to the party, and Kenneth stopped his car, got out, and
asked Nakia Greer if Dena Watkins was around. When Greer told Kenneth that Watkins had
just driven past him, Kenneth informed Greer that Watkins had stolen “like a gram of the
marijuana[.]” Williams stopped the argument between Kenneth and Greer by telling Kenneth
to return later when Watkins was back from the store. When Watkins returned to the party,
she told Williams that she had not taken Kenneth’s marijuana and then left the party again.
When Kenneth Brown, Devon Brown, and Richardson drove back to the Northmeade house
ten to fifteen minutes later, all three of the men got out of the car. Kenneth again asked for
Watkins, and when Greer told him that she was not there, Kenneth demanded that Greer pay
for the marijuana that Watkins had taken. Williams gave Kenneth $5.00 to settle the dispute



                                             -4-
and told Kenneth, Devon, and Richardson to “[r]oll because we ain’t going to need this
around here.”

        Kenneth, Devon, and Richardson got back into the car. As Kenneth drove away, he
nearly pinned Robrecus Braxton between his car and a parked car, and Robrecus reacted by
throwing a beer car into Kenneth’s car. Kenneth immediately stopped his car on Ladue
Street. All three men jumped out of the Lumina, and Kenneth began exchanging words with
Robrecus. Robrecus and Kenneth began fistfighting, and when Richardson and Devon tried
to jump on Robrecus, Christopher Braxton and Kenneth Baker joined the fight, although
neither side displayed any weapons. Williams said he and Greer attempted unsuccessfully
to break up the fight. As Williams walked away, he heard glass break when someone threw
something at the back window of Kenneth’s car. He then heard Kenneth, Devon, or
Richardson say, “We’ll be back,” before getting into Kenneth’s car and driving up Ladue
Street. After the fight, Williams, Robrecus Braxton, Christopher Braxton, and the other
people involved in the fight returned to the house at 2706 Northmeade Avenue.

        Williams said that his niece Kimberly Jamerson got to the party around 9:30 or 10:00
p.m. on July 3, 2010. Sometime between 11:00 p.m. and midnight, Williams walked
Jamerson down the driveway to the car driving her home. When he turned and began
walking up the driveway, he noticed that someone was shooting bottle rockets at his home.
One of the bottle rockets hit his shoulder, and one hit a truck directly in front of him. Around
ten seconds later, he heard gunshots, and everyone began “running and screaming for their
li[ves].” Williams said he could tell that the shots were coming from a house on the hill
across the street from his home but he could not see who was firing the shots. During the
shooting, the majority of Williams’s nieces and nephews were able to get inside the house.
Williams said he “panicked” because the shots sounded like they “were getting closer and
closer.” He ran to the backyard where he saw Lemarcus Moore, who had been shot in the
leg. As the shooting continued, Williams helped Moore into the house, where everyone was
“hollering and crying.” Williams said that his wife had taken the kids back to the bedroom,
where she made them lie down on the floor. Williams said that the shooting seemed to go
on “for a long time,” and he felt like he was “in a war zone.” He said he was “[s]cared for
[his] life, scared for [his] family” during the shooting. When the gunshots finally stopped,
things at his home were “[c]haotic” because “[p]eople were running around . . . trying to
make sure everybody was fine.” He said his house and van had bullet holes in them, and his
son’s car, his wife’s truck, and his neighbor’s house all had been hit by bullets. Once the
shooting finally ended, Williams saw Kimberly Jamerson lying on the sidewalk, and he
“knew it didn’t look good” because he saw “[n]o body movement.”

       Williams said that they put Lemarcus Moore, who had been shot in the leg, into a car
and took him to the hospital. Later, Williams’s friend told him that the boys who had fired

                                              -5-
the gunshots were Kenneth and Devon Brown. Williams said he “fell to his knees” because
Kenneth and Devon Brown’s father had been the mechanic who trained him, and he
remembered Kenneth and Devon when they were little kids. Williams later gave a statement
to police about the incident and identified Richardson from a photographic lineup as the
person who sat in the front passenger seat of Kenneth Brown’s car and as the person who
was involved in the fistfight with Robrecus. He also identified Kenneth Brown from a
second photographic lineup as the person who “killed [his] niece” and was “the driver.”

        Mark Chambers testified that he arrived at the party at 2706 Northmeade Avenue just
as it was starting to get dark. He drove his nephew, Lemarcus Moore, and another person
to the party in his burgundy Buick Roadmaster. Mark stated that he was sitting under the
carport eating when he first heard the gunshots. Several people ran by him yelling, “They
shooting, they shooting.” Mark saw sparks as the bullets hit the bricks on the home. He ran
to the backyard with everyone until someone told him that Lemarcus Moore had been shot.
He looked for Moore in the front yard, and when he saw sparks from the bullets hitting the
side of the house, he returned fire with his own guns, a 9 millimeter Smith and Wesson and
a 9 millimeter Ruger, for which he carried a permit. Mark did not remember how many times
he fired his guns but asserted that he was still being fired upon at the time he fired at them.
He explained that he had his guns with him that night because he carried them with him
wherever he went. He said he was “scared” when the gunshots started and that he could not
see who was firing from the top of the hill because it was dark. He finally saw Moore when
he “circled around the house . . . and came back up under the car[port].” Mark and Cleotha
Norwood picked up Moore, who was bleeding, and put him in his car as the shooting
continued, and his brother Steve Chambers drove them to the hospital. Mark said that nearly
everyone else at the party had run into the house by the time they carried Moore to the car.
He recalled that the shooting went on for “fifteen, twenty minutes.” Mark said he was not
at the party when the fistfight between Robrecus Braxton and Kenneth Brown, Devon
Brown, and Richardson occurred.

       Steve Chambers, who was friends with Robrecus Braxton and Christopher Braxton,
arrived at the party at the Northmeade house around 6:00 or 7:00 p.m. on July 3, 2010. He
recalled seeing his brother, Mark Chambers, at the party as well as Lamarcus Moore,
Robrecus Braxton, Christopher Braxton, and Felix Williams. Just before midnight, Steve
was standing under the carport of the Northmeade house with several other people when he
heard shots fired. When the bullets began hitting the cars in front of them, everyone “ran to
the backyard.” Steve could not see who was shooting but could tell that the gunshots were
coming from a house across the street that was on a hill. He heard someone say that
Kimberly Jamerson had been shot, and he walked back to the carport as Moore came out of
the side door to the house and “just fell face first.” When he saw that Moore’s entire pant
leg was “full of blood[,]” he realized that Moore also had been shot. At that point, Steve,

                                              -6-
Mark, and Cleotha Norwood grabbed Moore and ran to the car as the shooting continued.
On the way, Steve picked up a gun that Mark had dropped and fired about three times in the
direction of the shooters so that they could make it to the car. Steve said that he heard over
fifty gunshots, that the shooting lasted “[a] good five, ten minutes,” and that he was afraid.
He said he never saw who was firing the shots because it was dark at the time. Steve said
he was not present during the fistfight earlier that day.

       Lamarcus Moore testified that he attended the party at the Northmeade house with his
uncles, Mark and Steve Chambers. He heard people talking about a fistfight that had
occurred before they got to the party. When a car drove by, he heard someone say, “That’s
them, that’s them[.]” Later, Moore was standing on the street behind a truck when he saw
some fireworks aimed at the house and then saw “bullets flying” toward the house from the
same direction. He could not tell who was firing the gunshots because it was dark outside.
When Moore realized that he had been shot, he ran toward the backyard and then went inside
the house. He began to feel dizzy, and when he saw that he was bleeding, he fainted near the
door. When he regained consciousness, Mark and Steve Chambers said they were going to
drive him to the hospital, and Cleotha Norwood carried him to the car as the shooting
continued. Moore said that he was “really terrified” when he realized that gunshots were
being fired in his direction. Because he was shot in the main artery of his left leg, he
underwent two surgeries which caused permanent scars, and the bullet remained in his leg.

       Sonja Watkins, Felix Williams’s wife and Robrecus Braxton’s and Christopher
Braxton’s mother, testified that she was preparing food the afternoon of July 3, 2010 for the
Fourth of July party the next day. In addition to her immediate family being present on July
3, 2010, she recalled that Nakia Greer, Steve Chambers, Mark Chambers, Bianca Nevels,
Cleotha Norwood, DeAngelo Stallion, Travis Britton, Chymia Baker, Jalon Baker, Kenneth
Baker, Davis Brooks, Whitney Henderson, Danera Love, and Danaria Love were also
present. When Watkins heard about the fistfight in the front yard, she went outside to help
break up the fight. Several hours later, she heard what she initially thought were fireworks
but quickly realized were gunshots. She ran to the bedroom to get the children to a safe place
and saw that “one of the boys” had been shot in the leg. She later went outside and saw her
niece, Kimberly Jamerson, dying from a gunshot wound. Sonja said that the shooting
“seemed like it went on forever” and when it finally stopped, she saw bullet holes throughout
the living room of her home, causing drywall dust and shattered glass from the broken
windows to be scattered around the room. She also said that there were bullet holes in the
cars parked around the house and that bullets had “knocked bricks off the walls [of her
home].”

       Inga Yancy testified that she lived in the house at 3840 Helmwood Street, which was
located at the corner of Helmwood Street and Northmeade Avenue. Between midnight and

                                             -7-
12:30 a.m. on July 4, 2010, Yancey said she was awakened by what she thought were
fireworks. She checked on her dog at the side door and went back to bed. A short time later,
the police knocked on her door and informed her that there had been a shooting. Yancey
stated that it took her approximately two minutes to get up, check on her dog, and return to
her bed and that the noises that she thought were fireworks continued during the entirety of
that time period. However, she admitted that she did not know how long the noises had been
occurring before she was awakened. When the police arrived at her house, Yancy looked
outside and saw a large amount of crime scene tape in her front yard.

        Demar Wells, a crime scene investigator with the Memphis Police Department,
testified that he investigated the two crime scenes in this case. He photographed and
collected evidence from 3840 Helmwood Street and at 2706 Northmeade Avenue, where
Kimberly Jamerson was killed. Investigator Wells found “a large amount of spent [shell]
casings” in the front yard of the house at 3840 Helmwood Street and in the area surrounding
the house. He collected numerous spent shell casings from the 3840 Helmwood Street
address, including thirty-two .30 carbine casings, eight .45 caliber casings, twenty-five LC-05
casings, and three .20 gauge shot gun shell casings. Investigator Wells and Sergeant Marlon
Wright walked down to 2706 Northmeade Avenue and saw several cars with “possible bullet
holes in them.” He also saw what appeared to be blood at 2706 Northmeade Avenue where
Kimberly Jamerson’s body had been lying and what appeared to be blood inside the home
at 2706 Northmeade Avenue. He observed damage to the Northmeade home from bullets.
In addition, Investigator Wells found the following spent casings in the front yard at 2706
Northmeade Avenue: six 7.62 X 39 casings in the grass just east of where Jamerson’s body
was lying and nine 9 millimeter casings near the east side of 2706 Northmeade Avenue at the
driveway. He stated that the 7.62 X 39 casings were shots from AK-47 or a MAC-90
automatic assault rifle and that the location of these casings meant that someone at the
Northmeade location was shooting an automatic assault rifle. He also collected a bullet
fragment under a Dodge Durango that was parked in the driveway and another bullet
fragment on a window ledge inside the home. Investigator Wells noted that in his ten years
with the crime scene investigation unit, this was the largest crime scene involving gunshots
that he had ever investigated. Based on the evidence he had seen, he concluded that the shots
fired at 2706 Northmeade Avenue came from the east. He noted that the house at 3840
Helmwood Street was three or four houses east of the house at 2706 Northmeade Avenue.

      Marlon Wright, a sergeant and a crime scene investigator with the Memphis Police
Department, testified that he collected evidence from the two crime scenes at the Northmeade
and Helmwood locations for ten to eleven hours because the crime scenes were so extensive.
Sergeant Wright stated that the Mobile Command Unit was called because the crime scene
was spread over such a wide area that the officers needed additional light to process the
scene. At the 3840 Helmwood Street address, he found “numerous spent casings” in the

                                              -8-
flower bed, along the wall of the house, along the sidewalk, and in the grass. He said that
the house at 3840 Helmwood Street was located on a hill above the house at 2706
Northmeade Avenue. When he stood at the house at 3840 Helmwood Street, he was able to
“see everything down the hill” to the Northmeade house. However, visibility from the
Northmeade house to the Helmwood house was “limited at best” because of the sharp incline.
Sergeant Wright said he and the other officers took photographs of the spent casings, took
measurements for the diagrams, and collected evidence from both crime scenes. He prepared
several diagrams showing where each of the shell casings were found at the Northmeade and
Helmwood locations and where the Northmeade house and cars near the Northmeade house
were struck by bullets. Specifically, he saw “four bullet holes in the actual house located at
2706 [Northmeade Avenue] as well as four bullet holes in a vehicle parked in the driveway
at 2706 [Northmeade Avenue].” In addition, there was a bullet hole in the left taillight of a
vehicle parked in the driveway. Based on Sergeant Wright’s measurements, the distance
from a tree in front of the Helmwood house to the location where Kimberly Jamerson’s body
was found was 233 feet and 10 inches while the distance from the tree at the Helmwood
house to the driveway of 2706 Northmeade Avenue was 294 feet and 1 inch.

       Kevin Lundy, a sergeant with the homicide bureau of the Memphis Police
Department, testified that he initially responded to the Northmeade crime scene but left that
location to recover a Smith and Wesson silver and black 9 millimeter handgun and a 9
millimeter Ruger handgun that were found inside a burgundy Buick Roadmaster belonging
to Steve and Mark Chambers that had been towed to the Memphis Police Department’s crime
scene tunnel. He photographed and collected the Smith and Wesson pistol from under the
front passenger seat of the Buick Roadmaster and the 9 millimeter Ruger pistol from the
trunk of the vehicle.

       William Merritt, a sergeant and case coordinator for the homicide bureau of the
Memphis Police Department, testified that he investigated the case involving the death of
Kimberly Jamerson. Sergeant Merritt stated that although the shell casings found at the
Helmwood address were dusted for fingerprints, no fingerprints were found on any of the
casings.

        Sergeant Merritt interviewed Richardson on the afternoon of July 4, 2010. After
advising Richardson of his Miranda rights through an Advice of Rights form, Richardson
waived his right to remain silent and his right to have an attorney present before answering
questions about the incident. Richardson told Sergeant Merritt that he had driven to 2706
Northmeade Avenue with another person, and there had been a dispute over the amount of
marijuana. He said that when they returned to the Northmeade address, they got into a
fistfight with some individuals at the party there. Richardson claimed that after the fight, he
left the scene and went to a female friend’s house, where he stayed for a while, and he

                                              -9-
asserted that he was not present at the time of the shooting. When Sergeant Merritt asked
him for the name of this female friend, Richardson changed his story and stated that although
he was going to go to his friend’s house, he went to his mother’s house instead. When
Sergeant Merritt informed Richardson that he would have to talk to his mother to verify that
he was with her at the time of the shooting, Richardson finally acknowledged that he had
played a role in the shooting incident. Richardson then admitted that he had been armed with
a revolver and that he had fired six shots in the air.

        Following this admission, Sergeant Merritt and a transcriptionist prepared a written
statement, which Richardson read and signed after making some corrections. Richardson’s
statement said that after the fistfight, he went to Kenneth Brown’s and Devon Brown’s house
on Cracklerose Drive. He said that Kenneth “was talking about they was going to go and do
something and so when they got strapped up, we went around there and parked around the
corner.” He said Kenneth Brown drove him and Devon Brown in Kenneth’s blue Chevrolet
Lumina to the Helmwood location, which was on the corner on a hill just up the street from
2706 Northmeade Avenue. They “hopped out, walked to the corner, and started shooting.”
Richardson admitted that he was present when Kimberly Jamerson was shot. He also
admitted that he was armed with a revolver and that he had fired his gun six times in the
direction of the people at 2706 Northmeade Avenue, but he claimed he “was pointing [his
gun] up above them.” Richardson said Kenneth and Devon Brown were firing shots during
the incident, although he did not know what weapons they were firing and did not know
where they had gotten the weapons. After firing the gunshots, they ran back to the car, and
Kenneth dropped Richardson off on Coral Street. He then walked around the corner to his
home. Richardson said that he left his weapon in the Lumina after the shooting. He claimed
that it was not his idea to shoot at the house on Northmeade but that he “just went along with
it.” Richardson asserted that he “didn’t plan on hurting nobody” and “was just going to shoot
up in the air.”

        Sergeant Merritt stated that no firearms were recovered from Richardson, Kenneth
Brown, or Devon Brown. He also said that no weapons were found at the Browns’ house on
Cracklerose or in the blue Chevrolet Lumina. Sergeant Merritt identified a photograph
showing that Kenneth Brown had a black eye, an abrasion on his nose, an injury to his right
knee, and an scrape on his right shoulder at the time of his interview, which was a short time
after the incident. He said that Kenneth’s Chevrolet Lumina was found at the home of
someone related to the Browns and that when it was recovered, the back window was broken,
but no bullets were found inside the vehicle. Sergeant Merritt stated that Richardson was
cooperative and remorseful at the time he gave his statement. He also said that Richardson
did not have a black eye when he was interviewed.




                                             -10-
        Dr. James Lewis Caruso, an expert in the field of forensic pathology, testified that he
performed the autopsy on Kimberly Jamerson. He stated that Jamerson suffered a gunshot
wound to the head as well as abrasions to her forehead, the bridge of her nose, and the tip of
her nose. She also had a laceration near her mouth. Dr. Caruso said that the bullet entered
and exited her head, causing “significant injury to her brain[.]” He explained that the bullet
entered the front of Jamerson’s head and exited at the back right of her head with very little
deviation up or down and that the entrance wound and the exit wound were both around one
inch from the top of Jamerson’s head. During the autopsy, Dr. Caruso recovered several
bullet fragments and pieces of the bullet jacket from Jamerson’s head, which he gave to
police. Dr. Caruso opined that Jamerson’s cause of death was a gunshot wound to the head
and that the manner of death was homicide.

        Steve Scott, a special agent forensic scientist with the Tennessee Bureau of
Investigation, was declared an expert in the field of firearms identification. He testified that
he examined and tested the ballistics evidence collected in this case. Agent Scott opined that
the six 9 millimeter cartridge cases found in the front yard of the home at 2706 Northmeade
Avenue were fired from the Smith and Wesson 9 millimeter semi-automatic pistol recovered
from Mark Chambers’s vehicle. He also opined that the three 9 millimeter cartridge cases
found in the front yard of the home at 2706 Northmeade Avenue were fired from the Ruger
9 millimeter pistol recovered from that same vehicle. In addition, he determined that the six
7.62 X 39 millimeter rifle cartridge cases that were found at the Northmeade location had all
been fired from the same rifle, either an AK-47 or Chinese SKS. After examining the whole
.30 caliber bullet found at the Northmeade address, Agent Scott determined that the bullet
fragments recovered from Kimberly Jamerson’s head matched this .30 caliber bullet and
were consistent with having been fired from the same weapon, a .30 carbine caliber rifle. He
also concluded that a different whole bullet and a bullet fragment collected from the
Northmeade location were from the .22 caliber class and were most consistent with being
fired from a 223 Remington caliber firearm.

        Agent Scott also examined the casings found at the Helmwood address and concluded
the following: the three .20 gauge shot shell cases had been fired from the same .20 gauge
shotgun, the eight .45 caliber automatic cartridge cases had been fired from the same .45
caliber automatic pistol, the twenty-five LC-05 or 223 Remington caliber cartridge cases had
characteristics indicating that they had been fired from the same “military assault-type rifle,”
even though he could not conclusively match them with one another, and the thirty-two .30
carbine caliber cartridge cases had been fired from the same .30 carbine military-style rifle.
In addition, Agent Scott stated that although there was no way to determine whether a fired
bullet came from a cartridge case, the 223 bullet and bullet fragment that were collected from
the Northmeade location were of the same type and design as would come from the cartridge
cases collected from the Helmwood location. Additionally, he stated that the .30 caliber

                                              -11-
carbine cases found at the Helmwood location were the same type and caliber as the bullet
fragments recovered from Kimberly Jamerson’s brain and as the .30 carbine caliber bullet
from the Northmeade location. He stated that he was not given any evidence having to do
with a revolver, although cartridge cases have to be manually removed from a revolver and
are not ejected. Agent Scott determined that four firearms had been fired from the
Helmwood location, although he acknowledged that a person or persons could have been
firing more than one firearm. He also noted that the .30 carbine rifle, the 223 Remington
rifle, and the .20 gauge shotgun were “long-range firearms” and that while the .45 caliber
automatic pistol would “certainly travel as far from the Helmwood location down to the
Northmeade location, [it was] not as accurate . . . at . . . striking the target [from a long
distance away].” Agent Scott acknowledged that Felix Williams tested positive for gunshot
residue, which indicated that Williams “could have fired, handled, or [been] near a gun when
it fired.” He also stated that “any firearm that’s mounted with a laser si[ght] could project
a green or red light” and that these sights could be placed on any of the aforementioned rifles
or the .45 automatic pistol, although he would not expect to see a laser sight on a .20 gauge
shotgun.

                                        ANALYSIS

        I. Supplemental Jury Instruction. Richardson argues that the trial court’s
supplemental instruction in response to two questions from a juror after the close of the
State’s proof invaded the province of the jury and improperly commented on the evidence,
thereby violating Article IV, Section 9 of the Tennessee Constitution. As we will explain,
the juror’s questions concerned the direction Kimberly Jamerson’s body was lying at the time
of her death and whether the house at 2706 Northmeade Avenue was searched for weapons.
Richardson claims that both of the juror’s questions focused on whether the victim was killed
from the defendants’ bullets from the Helmwood location or “friendly fire” from individuals
at the Northmeade location, which were questions not answered by the proof, and that the
trial court’s response effectively told the jury to disregard these questions. He asserts that
the trial court’s response improperly commented on the evidence by suggesting the factual
conclusions to be drawn from the proof. He also asserts the court’s response invaded the
province of the jury by precluding the jury from weighing the evidence, determining the
inferences that could be drawn from the evidence, and reconciling any conflicts in the proof.
We conclude that the trial court’s response to these two questions was not prejudicially
erroneous.

       Here, prior to the beginning of trial, the trial court gave the jury the following
instruction regarding the proper procedure for submitting questions about a witness’s
testimony at trial:



                                             -12-
               If you have a question about the testimony of a witness, write it down
       and present it to a Court deputy. Your question shall be anonymous. The
       deputy will then present the question to me. After discussion with the
       attorneys, if necessary, I will decide whether to ask the witness all or part of
       your question. For legal reasons, I might decide not to ask a witness a juror’s
       question or ask only part of the question. Please do not be offended should
       this happen. The law is complex and contains many technical rules that the
       lawyers and I must follow. Please do not hold my decisions against any party
       in this case.

       After the State rested its case-in-chief but before the defense rested its case, the trial
court gave the following instruction to the jury: “You can’t discuss the case amongst
yourselves, you can’t discuss it with anyone else, and I ask you to retire to your jury room for
a few minutes, and we’ll resume.” Once the jury left the courtroom, the defense made its
motion for judgment of acquittal, which the court denied. The court then informed the
parties, outside the presence of the jury, that an anonymous juror had just submitted the
following two questions:

       (1) At 2706 [North]mead[e] there was a cas[]ing [7.62 X 39] in the Driveway
       at what point was the House searched for we[a]pons[?]

       (2) Before the Body was moved were photos Taken? Was the Body laying
       [sic] in the Direction of 2706 [North]mead[e] or was it laying [sic] in the
       Direction of He[l]mwood?

Because the State had rested its case-in-chief and the defense had indicated that it would not
present any proof, the trial court stated that it was going to “refer the jury to the preliminary
instructions . . . and tell them that they will receive all the evidence . . . and . . . that if those
questions were answered by the proof, that they may consider the questions and the answers,
and if they were not answered by the proof, that they cannot speculate, cannot guess at what
the answer might have . . . been if it was not, in fact, answered by the proof.” Although the
defense did not initially object to the trial court’s proposed response, it moved for a mistrial
at short time later on the basis that the submitted questions indicated “the jurors [were]
already deliberating.” The trial court noted that because the State had rested, there was no
way that the questions could be answered. It then determined that there was nothing to
indicate that the jury had started deliberating and that it believed the jury had simply
“followed the court’s instruction [about] put[ting] any questions [it had] in writing.” The
court then denied the motion for a mistrial on the basis that it had instructed the jury it could
not deliberate or discuss the case until the case had been concluded, the jury had heard all of



                                                -13-
the court’s law and counsels’ arguments, and the two alternates had been excused from the
jury. The court noted that the jury was presumed to have followed its instructions.

       After the jury returned to the courtroom and the defense announced that it would not
be presenting any proof, the trial court informed the jury that it had heard all of the proof that
would be presented in this case. It then informed the jury about the anonymous juror’s
questions:

               Ladies and gentlemen, you have heard all the proof that you will hear.
       Now, I have a question from one of the members of your jury, and it’s actually
       a two-part question, that says, “At 2706 Northmeade, there was a casing, a 7.2
       36 x 9 in the driveway. At what point was the house searched for weapons?”
       The second part of the question: “Before the body was moved, were photos
       taken? Was the body lying in the direction of 2706 Northmeade or was it lying
       in the direction of Helmwood?”

              Ladies and gentlemen, I’m going to have to refer you back to the
       instructions I gave you before trial, the preliminary instructions on page 6, the
       second to the last paragraph, that, “During the trial, you will receive all of the
       evidence you may properly consider to decide the case.”

               And I can’t answer that question for you, both sides having rested.

              If that question was answered by the proof, you may consider the
       question, you may consider the answer to the question. If it was not answered
       by the proof, you cannot consider that question, you cannot speculate or guess
       what the answer might have been if it was not, in fact, answered by the proof;
       does everyone understand that?

During a bench conference out of the hearing of the jury, the defense objected to the trial
court’s response to the two questions, asserting that the court’s response precluded the jury
from “consider[ing] what’s not in the evidence as proof, that an element hasn’t been proven.”
The trial court overruled the objection on the basis that the information the juror sought did
not pertain to the elements of the offenses and that although the juror might want the answers
to these questions regarding the direction of the body and whether the house was searched
for weapons, the jury could not consider those facts “because it would be allowing [it] to
guess or speculate on factual issues.” The court then stated:




                                              -14-
              [The State has] to prove the elements of the case beyond a reasonable
       doubt; they don’t want to prove all the facts or all the facts that a jury may be
       interested in.

             Now, the curiosity as to the questions that were asked, those are not
       elements and those are not something that the State would have to prove.

              You may certainly argue anything that you choose to argue that’s raised
       or not raised by the facts or the inferences . . . from the facts. . . . But the
       instructions are that the State has to prove the elements beyond a reasonable
       doubt, and you may certainly argue what the State didn’t prove, and the State
       will probably argue they didn’t have to prove it[.]

       Richardson argues that the trial court’s response to the juror’s questions violated
Article VI, Section 9 of the Tennessee Constitution, which provides, “Judges shall not charge
juries with respect to matters of fact, but may state the testimony and declare the law.” The
jury must decide the facts of the case under the supervision of the judge, and the judge must
provide the law governing the parties without interfering in finding the facts. Kanbi v.
Sousa, 26 S.W.3d 495, 498 (Tenn. Ct. App. 2000) (McBride v. Allen, 720 S.W.2d 459, 463
(Tenn. Ct. App. 1979)). A trial court must be “very careful not to give the jury any
impression as to [its] feelings” or “make any statement which might reflect upon the weight
or credibility of evidence or which might sway the jury.” State v. Suttles, 767 S.W.2d 403,
407 (Tenn. 1989). “[I]in order to protect the jury’s fact-finding role, judges must be very
careful about expressing or intimating any opinion on any fact at issue.” Kanbi, 26 S.W.3d
at 498-99 (citing Graham v. McReynolds, 18 S.W. 272, 277 (1891)).

        We note that trial courts have “the authority to respond to jury questions with a
supplemental instruction.” State v. Forbes, 918 S.W.2d 431, 451 (Tenn. Crim. App. 1995)
(citing State v. Moore, 751 S.W.2d 464, 467 (Tenn. Crim. App. 1988)). The “appropriate
course of action” for the trial court in responding to a question from the jury is “to bring the
jurors back into open court [and] read the supplemental instruction . . . along with a
supplemental instruction emphasizing that the jury should not place undue emphasis on the
supplemental instructions . . . .” State v. Bowers, 77 S.W.3d 776, 791 (Tenn. Crim. App.
2001). The failure to follow the proper procedure is subject to harmless error analysis and
reversal is not required if the defendant has not been prejudiced. State v. Tune, 872 S.W.2d
922, 929 (Tenn. Crim. App. 1993). When a trial court repeats instructions or gives
supplemental instructions, the instructions must be:

       (1) appropriately indicated by questions or statements from jurors, or from the
       circumstances surrounding the deliberative and decisional process, (2)

                                              -15-
       comprehensively fair to all parties, and (3) not unduly emphatic upon certain
       portions of the law to the exclusion of other parts equally applicable to the area
       of jury misunderstanding or confusion.

Berry v. Conover, 673 S.W.2d 541, 545 (Tenn. Ct. App. 1984).

       When reviewing challenged jury instructions, we must look at “the charge as a whole
in determining whether prejudicial error has been committed.” In re Estate of Elam, 738
S.W.2d 169, 174 (Tenn. 1987) (citation omitted); see State v. Phipps, 883 S.W.2d 138, 142
(Tenn. Crim. App. 1994); Tenn. R. App. P. 36(b) (“A final judgment from which relief is
available and otherwise appropriate shall not be set aside unless, considering the whole
record, error involving a substantial right more probably than not affected the judgment or
would result in prejudice to the judicial process.”). “‘An instruction should be considered
prejudicially erroneous only if the jury charge, when read as a whole, fails to fairly submit
the legal issues or misleads the jury as to the applicable law.’” State v. Majors, 318 S.W.3d
850, 864-65 (Tenn. 2010) (quoting State v. Faulkner, 154 S.W.3d 48, 58 (Tenn. 2005)); see
State v. Hodges, 944 S.W.2d 346, 352 (Tenn. 1997) (citing Forbes, 918 S.W.2d at 447;
Graham v. State, 547 S.W.2d 531, 544 (Tenn. 1977)). Because a question regarding the
propriety of jury instructions is a mixed question of law and fact, the standard of review is
de novo with no presumption of correctness. State v. Smiley, 38 S.W.3d 521, 524 (Tenn.
2001).

        We conclude that the trial court’s supplemental instruction in response to the juror’s
two questions was not prejudicially erroneous. The trial court’s response merely restated a
portion of the preliminary jury instructions, which explained that the jury will receive all the
evidence that it may properly consider to decide the case. See 7 Tenn. Prac. Pattern Jury
Instr. T.P.I.–Crim. 1.00 Preliminary Jury Instructions. The response did not comment on
particular pieces of evidence or testimony presented at trial, did not indicate that the answers
to these two questions were not in the evidence presented at trial, did not show any partiality
or bias toward either party, and did not make any statement regarding the weight or
credibility of the evidence. While the trial court’s supplemental instruction should have
admonished the jury not to place undue emphasis upon the supplemental instruction, the final
jury instructions informed the jury that “[t]he order in which these instructions are given is
no indication of their relative importance” and that it “should not single out any one or more
of them to the exclusion of another or others but should consider each instruction in light of
and in harmony with all the others.” See Forbes, 918 S.W.2d at 452 (citing State v. Chance,
778 S.W.2d 457, 462 (Tenn. Crim. App. 1989)); see Burton v. State, 394 S.W.2d 873, 876-77
(Tenn. 1965).




                                              -16-
        Despite Richardson’s claims to the contrary, the record does not show that the trial
court’s response to these two questions prevented the jury from considering whether the
victim was inadvertently killed by “friendly fire” from the Northmeade house rather than by
gunfire from Richardson and his co-defendants. Instead, the court’s response instructed the
jury that it was not allowed to speculate about the answer to the juror’s questions if there was
no evidence presented at trial that provided the answer to those questions. Although
Richardson claims that the trial court’s response prevented the jury from considering whether
an element of the offense had not been proven, the preliminary jury instructions and the final
instructions repeatedly emphasized to the jury that the State had the burden of proving each
element of the offenses beyond a reasonable doubt. In light of all the instructions given in
this case, we agree with the State that the jury was not precluded from considering any choice
that the evidence supported, including the possibility that the State failed to prove
Richardson’s guilt of the offenses beyond a reasonable doubt. Consequently, we conclude
that the court’s response to these two questions neither invaded the province of the jury nor
improperly commented on the evidence. Moreover, we conclude that the jury charge, as a
whole, did not fail to fairly submit the legal issues and did not mislead the jury as to the
applicable law.

        II. Comments to Jury Venire. Richardson contends that the trial court committed
plain error when it informed the jury venire that the State was not seeking the death penalty
or a sentence of life imprisonment without parole if the jury convicted him of first degree
premeditated murder. He claims that the court’s comments violated Tennessee Code
Annotated section 40-35-201(b) and “misled the venire” because the sentence he actually
received, life imprisonment plus 224 years, amounted to a sentence of life imprisonment
without the possibility of parole. He also claims that the court’s erroneous instruction
minimized the seriousness of the dozens of charges against him and “contributed to a lack
of serious deliberation” by the jury. We conclude that these comments were not error, much
less plain error.

       The plain error doctrine states that “[w]hen necessary to do substantial justice, an
appellate court may consider an error that has affected the substantial rights of a party at any
time, even though the error was not raised in the motion for a new trial or assigned as error
on appeal.” Tenn. R. App. P. 36(b). In order for this court to find plain error,

       “(a) the record must clearly establish what occurred in the trial court; (b) a
       clear and unequivocal rule of law must have been breached; (c) a substantial
       right of the accused must have been adversely affected; (d) the accused did not
       waive the issue for tactical reasons; and (e) consideration of the error is
       ‘necessary to do substantial justice.’”



                                              -17-
State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). “[P]lain error must be of such a great magnitude that
it probably changed the outcome of the trial.” Adkisson, 899 S.W.2d at 642 (citations
omitted) (internal quotations marks omitted). Moreover, “[i]t is the accused’s burden to
persuade an appellate court that the trial court committed plain error.” State v. Bledsoe, 226
S.W.3d 349, 355 (Tenn. 2007) (citing U.S. v. Olano, 507 U.S. 725, 734 (1993)). “[T]he
presence of all five factors must be established by the record before this Court will recognize
the existence of plain error, and complete consideration of all the factors is not necessary
when it is clear from the record that at least one of the factors cannot be established.” Smith,
24 S.W.3d at 283.

       Richardson claims that the court’s comments violated Tennessee Code Annotated
section 40-35-201(b), which provides:

       In all contested criminal cases, except for capital crimes that are governed by
       the procedures contained in §§ 39-13-204 and 39-13-205, and as necessary to
       comply with the Tennessee Constitution, article VI, § 14 and § 40-35-301, the
       judge shall not instruct the jury, nor shall the attorneys be permitted to
       comment at any time to the jury, on possible penalties for the offense charged
       nor all lesser included offenses.

In short, this code section states that in non-capital cases the trial court may not instruct the
jury on the possible penalties for the charged offense or any lesser included offenses. A 1999
Attorney General Opinion outlined the proper jury instruction in a situation where the State
has not sought the death penalty or imprisonment for life without the possibility of parole:

               In a first degree murder case, where the State has not filed notice of
       intent to seek the death penalty or imprisonment for life without possibility of
       parole, Tenn. Code Ann. §40-35-201(b) precludes instructing the jury as to
       possible penalties for the crime charged. The trial court should inform the jury
       that upon a conviction for first degree murder, the trial court will impose the
       appropriate sentence as provided by the law.

              ....

               . . . [W]hen a case proceeds under § 39-13-208(c), it is impermissible
       for a trial court to inform the jury that first degree murder carries a potential
       penalty of either the death penalty, imprisonment for life without possibility
       of parole, or life imprisonment. . . .



                                              -18-
Tenn. Op. Atty. Gen. No. 99-178, 1999 WL 1012852 (Tenn. A.G. Sept. 17, 1999).

       This court has consistently held that it is harmless error for a trial court to instruct the
venire or the jury that the State is not seeking the death penalty or a sentence of life
imprisonment without parole and that if the defendant is convicted of first degree murder,
he will receive an automatic sentence of life imprisonment. See State v. Ramone Lawson,
No. W2013-00324-CCA-R3-CD, 2014 WL 1153268, at *6 (Tenn. Crim. App. Mar. 19,
2014), perm. app. denied (Tenn. Aug. 26, 2014); State v. Derek Willamson, No. M2010-
01067-CCA-R3-CD, 2011 WL 3557827, at *6 (Tenn. Crim. App. Aug. 12, 2011); State v.
Charles Ray Allen, No. M1999-00818-CCA-R3-CD, 2000 WL 1649507, at *8 (Tenn. Crim.
App. Nov. 3, 2000).

        However, in this case, the trial court did not inform the venire that Richardson would
receive an automatic life sentence if the jury convicted him of first degree murder. Instead,
the court merely commented that the State was not requesting the death penalty or a sentence
of life imprisonment without parole and that it would impose the appropriate sentence if
Richardson were convicted of first degree premeditated murder. Specifically, the court made
the following statement to the jury venire:

               This is a case, I told you that Mr. Richardson has two indictments. One
       indictment charges him with murder in the first degree. And a lot of times,
       when people hear that term, murder in the first degree, jurors start wondering,
       “Is this a death penalty case, because, Judge, I can’t sit on a death penalty
       case.” This is not a case where the State of Tennessee has filed any notice
       asking for any enhanced punishment on this case. If . . . Mr. Richardson is
       found guilty of first-degree murder, I’ll sentence him for that and I’ll sentence
       him on anything else that the jury finds him guilty of, if he’s found guilty of
       anything. So it is not a case where the State is asking for the death penalty [],
       it’s not a case where the State is asking for life imprisonment without the
       possibility of parole. For those jurors that [were] thinking, “I wonder if we
       have to make a decision as to whether or not Mr. Richardson would be
       sentenced to life without parole or sentenced to the death penalty,” those
       punishments are not options in this case because the State is not seeking that
       enhanced punishment; does everyone understand that?

The court made no further comments about Richardson’s potential sentence.

       In State v. Billy Gene Debow, No. M1999-02678-CCA-R3-CD, 2000 WL 1137465,
at *7 (Tenn. Crim. App. Aug. 2, 2000), a case most similar to the instant case, the trial court
informed the venire, over the defendant’s objection that the case was not a death penalty case

                                               -19-
after two potential jurors indicated their hesitation about sitting on the case because they
believed a possible penalty was death. This court held the court’s comment in Debow was
not error:

       [Code section 40-35-201(b)] provides that the judge and attorneys may not
       comment on possible penalties. Because this was not a capital case, the death
       penalty was not a possible penalty. Thus, by instructing the jury that the death
       penalty was not an option, the trial judge was not violating the language of the
       statute.

Id. at *8. The court explained the reasoning behind its holding:

               Although most potential jurors do not understand the intricacies of the
       death penalty statutes, they are aware that the death penalty is a possible
       penalty in Tennessee for first degree murder. Without being informed
       otherwise, jurors on a first degree murder case might very well believe that
       death could be imposed as a result of their verdict, even when the state is not
       seeking the death penalty. Thus, jurors on such a first degree murder case
       might be more inclined to find the defendant guilty of a lesser included offense
       if they do not believe that the defendant’s conduct warranted death. By
       prohibiting the courts from informing Juries that death is not an option, the
       legislature would in essence be creating the same problem that it had before:
       Juries might decide the cases based on the potential punishment rather than the
       defendant’s guilt or innocence of the crime charged. We do not believe that
       this was the intent of the legislature. Accordingly, we conclude that the statute
       relied upon by the Defendant does not prohibit a trial judge from informing the
       jury in a non-capital case that the death penalty is not a punishment option.

Id. In light of the decision in Debow, we conclude that the statute does not prevent a trial
court from informing the jury in a non-capital case that the State is not seeking the death
penalty or a sentence of life imprisonment without parole. In reaching this decision, we
agree with the Debow court that juries must decide cases based on the defendant’s guilt or
innocence of the charged offense rather than any possible punishment the defendant might
face. Because the trial court’s comments in this case made no mention of Richardson’s
possible penalties if convicted, the comments were not error, and Richardson is not entitled
to plain error relief. See id. at *8; Smith, 24 S.W.3d at 282 (quoting Adkisson, 899 S.W.2d
at 641-42).

      Richardson also contends that the trial court misled the jury by indicating that life
without parole was not a sentencing option when he ultimately received a sentence of life

                                             -20-
imprisonment plus 224 years. Initially, we note that Richardson was not sentenced to life
imprisonment without parole for his first degree murder conviction. Sentences of life
imprisonment without the possibility of parole are only imposed on first degree murder
convictions and are imposed by a jury in a separate hearing after the State gives appropriate
notice to the defendant. See T.C.A. § 39-13-207(a), -208(b). The trial court’s comments
were directed to the first degree murder charge and never mentioned the sentences
Richardson might serve if he were found guilty of any of the other charges, as was proper.

        We also conclude that Richardson’s reliance on State v. Cook, 816 S.W.2d 322 (Tenn.
1991), and Dean v. State, 59 S.W.3d 663 (Tenn. 2001) is misplaced. Both Cook and Dean
concerned a trial court’s error regarding a prior version of Code section 40-35-201(b) (1997)
(repealed 1998), which stated that upon the motion of either party, the trial court was
required to instruct the jury on the possible penalties for each of the defendant’s charges and
all lesser included offenses. This prior version of the statute was repealed in 1998 and the
new version of the statute, which is applicable to Richardson’s case, precludes a trial court
from instructing the jury on the possible penalties in a non-capital case. Despite this,
Richardson maintains that Dean and Cook still entitle him to relief. He claims that in those
cases, just as in his case, the defendants were prejudiced by the trial court’s comments
because they received a sentence that was greater than the range of punishment contemplated
by the jury. See Dean, 59 S.W.3d at 669 (citing Cook, 816 S.W.2d at 327). Richardson
asserts that even though the trial court informed the jury that he would not receive a sentence
of life imprisonment without parole, he ultimately received “a sentence of life with
consecutive time that remove[d] the possibility of parole.” We conclude that Cook and Dean
are inapplicable to Richardson’s case for a variety of reasons, most notably because
Richardson received a sentence of life imprisonment for his first degree murder conviction,
which was not greater than the range of punishment contemplated by the jury on that charge.
The fact that Richardson received other sentences for his other convictions that resulted in
a lengthy sentence in addition to his sentence of life imprisonment does not entitle him to
relief.

        III. Special Instruction. Richardson argues that the trial court erred by given a
special instruction to the jury that the credible testimony of one victim or witness is sufficient
to support a conviction. He acknowledges that he did not make a contemporaneous objection
to this instruction at trial and did not include this issue in his motion for new trial but asks
this court to consider the issue under plain error review. We conclude that although the trial
court’s instruction was error, it was harmless beyond a reasonable doubt and does not
constitute plain error.

      Here, the trial court provided the following instruction on identification that was based
on Tennessee Pattern Jury Instruction 42.05:

                                              -21-
              Identity. One of the issues in this case is the identification of the
       Defendant as the person who committed the crime. The State has the burden
       of proving identity beyond a reasonable doubt. Identification testimony is an
       expression of belief or impression by the witness, and its value may depend
       upon your consideration of several factors. Some of the factors which you
       may consider are:

              (1) The witness’ capacity and opportunity to observe the offender. This
       includes, among other things, the length of time available for observation, the
       distance from which the witness observed, the lighting and whether the person
       who committed the crime was a prior acquaintance of the witness;

               (2) The degree of certainty expressed by the witness regarding the
       identification and the circumstances, under which it was made, including
       whether it is the product of the witness’ own recollection;

               (3) The occasions, if any, on which the witness failed to make an
       identification of the Defendant, or made an identification that was inconsistent
       with the identification at trial; and

             (4) The occasions, if any, on which the witness made an identification
       that was consistent with the identification at trial, and the circumstances
       surrounding such identifications.

             Again, the State has the burden of proving every element of the crime
       charged, and this burden specifically includes the identity of the Defendant as
       the person who committed the crime for which he is on trial. If after
       considering the identification testimony in light of all the proof you have a
       reasonable doubt that the Defendant is the person who committed the crime,
       you must find the Defendant not guilty.

See T.P.I.–Crim. 42.05.

       The trial court then added the following special instruction, to which Richardson now
objects:

             The credible testimony of one identification witness is sufficient to
       support a conviction if the witness viewed the accused under such
       circumstances as would permit a positive identification to be made. The Court



                                             -22-
       charges you that the credible testimony of one victim or one witness, standing
       alone, is sufficient to support a conviction.

      Then the court instructed the jury that it was only to convict Richardson if it
determined that he committed the offenses in this case beyond a reasonable doubt:

              The Court further charges you that if you are satisfied from the whole
       proof in the case, beyond a reasonable doubt, that the Defendant David
       Richardson committed the crimes charged against him, and you are satisfied
       beyond a reasonable doubt that he has been identified as the person who
       committed the crimes charged, then it would be your duty to convict him.

              On the other hand, if you are not satisfied with the identity from the
       proof, or you have a reasonable doubt as to whether he has been identified
       from the whole body of the proof in the case, then you must return a verdict of
       not guilty.

       Richardson asserts that the challenged special instruction “polluted the reasonable
doubt standard” by including the “appellate standard of review for sufficiency of the
evidence challenges.” He claims that because the court’s initially instructed that “[t]he State
has the burden of proving identity beyond a reasonable doubt” and then provided the special
instruction that this standard is satisfied with the credible testimony of one witness, the jury
could have logically inferred that “proof beyond a reasonable doubt is satisfied with one
witness.” He asserts that this non-structural constitutional error was not harmless beyond a
reasonable doubt, especially given that Agent Scott’s testimony established some of the
essential elements of the charged crimes. He claims Agent Scott was the sole witness to
connect him to the offenses because he concluded that the bullet fragments removed from
Jamerson’s head and the whole bullet retrieved from the crime scene were fired from the
same gun and were “most consistent” with a .30 carbine caliber bullet whose casings had
been found at the Helmwood location, where Richardson admitting to firing a gun.

        Richardson claims the court’s special instruction was particularly damaging regarding
the attempted first degree murder convictions and the aggravated assault convictions because
it allowed the jury to convict him of these offenses based on “the credible testimony of one
victim or one witness[.]” He also claims that if the jury was unsure about whether the State
established the fear element for the aggravated assault counts in which the victims named in
those counts did not testify, then the special instruction erroneously resolved this issue for
them by telling them that the credible testimony of one victim or one witness was sufficient
to support a conviction. Finally, Richardson asserts that the special instruction prejudiced



                                              -23-
the judicial process because it told the jury that one witness was enough to disregard the
defense’s theory of mere recklessness and to convict on the charged offenses.

       The State concedes that the court’s special instruction was erroneous based on State
v. David Michael Chubb, No. M2005-01214-CCA-R3-CD, 2007 WL 258429 (Tenn. Crim.
App. Jan. 29, 2007), but asserts that the error was harmless beyond a reasonable doubt
because the proof of the defendant’s identification was largely circumstantial and did not
depend on the testimony of a single witness. In David Michael Chubb, the defendant was
convicted of four counts of aggravated sexual battery, one count of attempted aggravated
sexual battery, one count of possession of marijuana, and one count of possession of drug
paraphernalia. Id. at *1. Most of the proof regarding the sexual battery offenses came from
the testimony from the victim and the defendant, and the jury was required to make
credibility determinations regarding this evidence. Id. at *2-4, *7-8, *16. Over the
defendant’s objection, the trial court granted the State’s request to give the following
instruction to the jury because it believed it was a correct statement of the law: “[I]n a sexual
abuse case you may convict the defendant on the basis of the victim’s testimony alone.
Corroboration of the victim’s testimony is not necessary.” Id. at *16. The court gave the
aforementioned instruction based on Tennessee Code Annotated section 40-17-121, which
provides:

       If the alleged victim of a sexual penetration or sexual contact within the
       meaning of § 39-13-501 is less than thirteen (13) years of age, such victim
       shall, regardless of consent, not be considered to be an accomplice to such
       sexual penetration or sexual contact, and no corroboration of such alleged
       victim’s testimony shall be required to secure a conviction if corroboration is
       necessary solely because the alleged victim consented.

On direct appeal, this court reversed the defendant’s convictions for aggravated sexual
battery and attempted aggravated sexual battery on the basis that special instruction could
have misled the jury:

               We agree with the appellant that the instruction should not have been
       given. In the context of addressing whether the evidence is sufficient to
       support the conviction, the testimony of the victim alone could be sufficient.
       However, the use of the disputed language in the context of instructing the jury
       regarding the State’s burden of proof runs a serious risk of misleading the jury.
       Moreover, in Tennessee judges are prohibited from commenting on the
       credibility of witnesses or on the sufficiency of the evidence. Tenn. Const.
       [a]rt. VI, § 9; State v. Suttles, 767 S.W.2d 403, 406-07 (Tenn. 1989). The
       proof in this case essentially presented to the jury a question of credibility

                                              -24-
       between the victim and the appellant. The jury instruction effectively
       informed the jury that they need look no further than the victim’s testimony to
       convict and thus implied that the jury need not consider all other proof.
       Accordingly, we conclude that the error merits reversal of the appellant’s
       aggravated sexual battery and attempted aggravated sexual battery convictions.
       However, we conclude that the instruction had no impact on the appellant’s
       drug related convictions.

Id. at *16.

        In Richardson’s case, the language in the special instruction was developed to assist
appellate courts in determining whether eyewitness evidence was sufficient to establish the
defendant’s identity as the perpetrator beyond a reasonable doubt. See State v. Radley, 29
S.W.3d 532, 537 (Tenn. Crim. App. 1999); State v. Strickland, 885 S.W.2d 85, 87-88 (Tenn.
Crim. App. 1993). “The identity of the perpetrator is an essential element of any crime.”
State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789,
793 (Tenn. 1975)). Because the challenged special instruction is best categorized as a
misstatement of an element of an offense, it is a non-structural constitutional error subject
to constitutional harmless error analysis. See State v. Rodriguez, 254 S.W.3d 361, 371
(Tenn. 2008); Faulkner, 154 S.W.3d at 60; State v. Hollis, 342 S.W.3d 43, 51-52 (Tenn.
Crim. App. 2011); State v. Paul Wallace Dinwiddie, Jr., No. E2009-01752-CCA-R3-CD,
2010 WL 2889098, at *10-11 (Tenn. Crim. App. July 23, 2010); see also Hedgpeth v. Pulido,
555 U.S. 57, 60-61 (2008). Such errors require reversal unless the error is deemed “harmless
beyond a reasonable doubt.” Rodriguez, 254 S.W.3d at 371 (citing Rice, 184 S.W.3d at 670;
State v. Powers, 101 S.W.3d 282, 397 (Tenn. 2003)); Chapman v. California, 386 U.S. 18,
24 (1967). Consequently, the proper inquiry is not whether a guilty verdict surely would
have been rendered in a trial without the error but “‘whether the guilty verdict actually
rendered in this trial was surely unattributable to error.’” Hollis, 342 S.W.3d at 52 (quoting
Dinwiddie, 2010 WL 2889098, at *11).

        We agree with the State that while this special instruction was error, it was harmless
beyond a reasonable doubt because the proof identifying Richardson as the perpetrator did
not depend on a single eyewitness’s testimony. There were no eyewitnesses who saw
Richardson committing the offenses in this case. Although Robrecus Braxton, Felix
Williams, Mark Chambers, Steve Chambers, and Lemarcus Moore all testified that the shots
were fired from a location up the street, none of these witnesses could identify who was
shooting at them because it was dark outside and because the shooters were a long distance
away. Instead, Richardson’s identification as the perpetrator in the offenses was based on
the following: his confession that he participated in the shooting, the circumstantial evidence
of his motive and his proximity to the crime scene, and Agent Scott’s ballistics testimony.

                                             -25-
Although Agent Scott stated that the casings found at the Helmwood location were consistent
with the bullets fragments found in Kimberly Jamerson’s head and a whole bullet found at
the Northmeade location, Agent Scott did not, as stated in the special instruction, “view[] the
accused under such circumstances as would permit a positive identification to be made.”
When read as a part of the charge as a whole, it is clear that the challenged special instruction
referred to eyewitness testimony, despite the fact that there were no eyewitnesses identifying
Richardson as the shooter. Moreover, Agent Scott’s testimony, which depended on the
testimony from Dr. Caruso and the officers who collected the casings from the scene, was
not enough to circumstantially connect Richardson to the crime without Richardson’s
confession that he shot a gun at the Helmwood location at the time of Jamerson’s death.
Because the proof did not align with the erroneous instruction on identification, we conclude
that the error is harmless beyond a reasonable doubt. Accordingly, we conclude that
Richardson is not entitled to plain error relief because he has failed to show that a substantial
right of the accused was adversely affected and that consideration of the error is necessary
to do substantial justice. See Smith, 24 S.W.3d at 282 (quoting Adkisson, 899 S.W.2d at
641-42).

      IV. Sufficiency of the Evidence. Richardson argues that the evidence is insufficient
to support his first degree premeditated murder conviction, his attempted premeditated
murder convictions, and nine of his aggravated assault convictions. We conclude the
evidence is sufficient to support these convictions.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011) (citing Majors, 318 S.W.3d at 857). When a defendant
challenges the sufficiency of the evidence, the standard of review applied by this court is
“whether, after reviewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Similarly, Rule 13(e) of the
Tennessee Rules of Appellate Procedure states, “Findings of guilt in criminal actions whether
by the trial court or jury shall be set aside if the evidence is insufficient to support the finding
by the trier of fact of guilt beyond a reasonable doubt.” Guilt may be found beyond a
reasonable doubt where there is direct evidence, circumstantial evidence, or a combination
of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State
v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn.
1961)). The standard of review for sufficiency of the evidence “‘is the same whether the
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). The
jury as the trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell,

                                               -26-
245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)).

       “In the absence of direct evidence, a criminal offense may be established exclusively
by circumstantial evidence.” Dorantes, 331 S.W.3d at 379 (citing Duchac v. State, 505
S.W.2d 237, 241 (Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-58 (Tenn. 1958)).
“The jury decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to
be drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.’” Rice, 184
S.W.3d at 662 (quoting Marable, 313 S.W.2d at 457). This court may not substitute its
inferences for those drawn by the trier of fact in cases involving circumstantial evidence.
State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011) (citing State v. Lewter, 313 S.W.3d 745, 748
(Tenn. 2010)). The standard of review for sufficiency of the evidence “‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” Dorantes, 331 S.W.3d at
379 (quoting Hanson, 279 S.W.3d at 275).

        Here, the State argued that Richardson was guilty of the charged offenses under a
theory of criminal responsibility. An individual is criminally responsible for the conduct of
another person if, “[a]cting with intent to promote or assist the commission of the offense,
or to benefit in the proceeds or results of the offense, the person solicits, directs, aids, or
attempts to aid another person to commit the offense[.]” T.C.A. § 39-11-402(2). Criminal
responsibility is not a distinct crime but “a theory by which the state may prove the
defendant’s guilt based on another person’s conduct.” State v. Osborne, 251 S.W.3d 1, 16
(Tenn. Crim. App. 2007) (citing State v. Mickens, 123 S.W.3d 355, 389-90 (Tenn. Crim.
App. 2003)). In the theory of criminal responsibility, “an individual’s presence and
companionship with the perpetrator of a felony before and after the commission of an offense
are circumstances from which his or her participation in the crime can be inferred.” State v.
Watson, 227 S.W.3d 622, 639 (Tenn. Crim. App. 2006) (citing State v. Ball, 973 S.W.2d
288, 293 (Tenn. Crim. App. 1998)). In this situation, “[n]o particular act need be shown, and
the defendant need not have taken a physical part in the crime to be held criminally
responsible.” Id. (citing Ball, 973 S.W.2d at 293)). In order to be held criminally responsible
for the acts of another, “there must be proof that the aider and abettor associated himself with
the venture, acted with the knowledge that an offense was to be committed, and shared the
principal’s criminal intent.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998) (citing
Hembree v. State, 546 S.W.2d 235, 239 (Tenn. Crim. App. 1976)). There is no requirement
that the State “elect between prosecution as a principal actor and prosecution for criminal
responsibility[.]” State v. Hodges, 7 S.W.3d 609, 625 (Tenn. Crim. App. 1998) (citing State
v. Williams, 920 S.W.2d 247, 257-58 (Tenn. Crim. App. 1995)).




                                              -27-
       A. First Degree Premeditated Murder Conviction. Richardson argues the
evidence was insufficient to show that he intentionally killed Kimberly Jamerson and claims
that the proof established, at most, a reckless homicide pursuant to Tennessee Code
Annotated section 39-13-215. To support the reckless homicide offense, he claims the proof
showed that he and his co-defendants fired several shots toward the Northmeade house in the
dark from a distance of three hundred feet away. He asserts that no evidence showed that he
or the other defendants saw anyone at the Northmeade house, knew who was present at the
time of the shooting, or intended to kill anyone at that address. Richardson asserts that the
State never presented any proof contradicting his claim that he shot his gun in the air and
never intended to shoot anyone.

        First degree murder is the premeditated and intentional killing of another person.
T.C.A. § 39-13-202(a)(1). Premeditation is defined as “an act done after the exercise of
reflection and judgment.” Id. § 39-13-202(d). This section further defines premeditation:

       “Premeditation” means that the intent to kill must have been formed prior to
       the act itself. It is not necessary that the purpose to kill pre-exist in the mind
       of the accused for any definite period of time. The mental state of the accused
       at the time the accused allegedly decided to kill must be carefully considered
       in order to determine whether the accused was sufficiently free from
       excitement and passion as to be capable of premeditation.

Id. “‘Premeditation’ is the process of thinking about a proposed killing before engaging in
the homicidal conduct.” State v. Brown, 836 S.W.2d 530, 540-41 (Tenn. 1992) (quoting C.
Torcia, Wharton’s Criminal Law § 140 (14th ed. 1979)). If the proof establishes that the
defendant intended to cause the death of a person and that he acted with premeditation and
deliberation, then the killing of another, even if it was not the intended victim, is sufficient
to sustain a conviction for first degree premeditated murder. State v. Ely, 48 S.W.3d 710,
723-24 (Tenn. 2001); Millen v. State, 988 S.W.2d 164, 168 (Tenn. 1999).

        The existence of premeditation is a question of fact for the jury to determine and may
be inferred from the circumstances surrounding the offense. State v. Young, 196 S.W.3d 85,
108 (Tenn. 2006); State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000). Factors that may
support the existence of premeditation include but are not limited to the use of a deadly
weapon upon an unarmed victim, the particular cruelty of the killing, the infliction of
multiple wounds, declarations by the defendant of an intent to kill, lack of provocation by the
victim, failure to aid or assist the victim, evidence of procurement of a weapon, preparations
before the killing for concealment of the crime, destruction and secretion of evidence of the
killing, and calmness immediately after the killing. State v. Kiser, 284 S.W.3d 227, 268
(Tenn. 2009); State v. Leach, 148 S.W.3d 42, 53-54 (Tenn. 2004); State v. Davidson, 121

                                              -28-
S.W.3d 600, 615 (Tenn. 2003); State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997). This
Court has also noted that the jury may infer premeditation from any planning activity by the
defendant before the killing, evidence concerning the defendant’s motive, and the nature of
the killing. State v. Bordis, 905 S.W.2d 214, 222 (Tenn. Crim. App. 1995) (citation omitted).
As we previously noted, a defendant may be held criminally responsible for a first degree
premeditated murder committed by another person if the defendant, “[a]cting with intent to
promote or assist the commission of the offense, or to benefit in the proceeds or results of
the offense, . . . solicits, directs, aids, or attempts to aid another person to commit the
offense.” T.C.A. § 39-11-402(2).

        The proof at trial showed that Kenneth Brown was involved in a dispute with Dena
Watkins over a small amount of marijuana. After Felix Williams gave Kenneth Brown $5.00
to settle the dispute, Kenneth nearly hit Robrecus Braxton with his car as he was leaving the
party, which ultimately led to a fistfight between Kenneth Brown, Richardson, and Devon
Brown, and Robrecus Braxton, Christopher Braxton, and Kenneth Baker. After Richardson,
Kenneth Brown, and Devon Brown lost the fight and were leaving the area, one of them said,
“We’ll be back.” Richardson later told police that he and the other two men returned to the
Browns’ house, where they decided to exact revenge on the individuals attending the party.
Then Richardson, Kenneth Brown, and Devon Brown “strapped up,” returned to the area,
and parked near 3840 Helmwood Street, where they “hopped out . . . and started shooting.”
Richardson admitted that he fired a revolver in the direction of the party at the Northmeade
house. He also admitted that he was present when Kimberly Jamerson, who was unarmed
and uninvolved in the previous dispute, was shot and killed. The bullet fragments removed
from Jamerson’s head were consistent with having been fired from a .30 caliber carbine rifle
and matched the type and caliber of the thirty-two casings found at the 3840 Helmwood
Street. Moreover, the physical evidence established that over sixty shots had been fired from
four different weapons toward the Northmeade home where approximately twenty people
were gathered for a Fourth of July party. The guns involved in this incident were never
recovered.

        Although Richardson acknowledges that he and his co-defendants killed Jamerson,
he argues that the evidence is insufficient to show that he acted intentionally in causing her
death. He claims that because he was shooting in the air and did not intend to kill anyone,
his conviction should be reduced to reckless homicide. In response, we note that it was the
jury’s prerogative to reject Richardson’s claim that he accidentally shot Jamerson and to
accredit the State’s theory that Richardson engaged in a premeditated plan to kill the people
at the party and fired his shots at the house in furtherance of that plan. The evidence, at a
minimum, showed that Richardson acted with the intent to promote or assist the commission
of the first degree premeditated murder of Kimberly Jamerson by aiding Kenneth Brown or



                                             -29-
Devon Brown to commit the offense. See id. § 39-11-402(2). Accordingly, we conclude that
the evidence was sufficient to sustain his conviction for first degree premeditated murder.

        B. Attempted First Degree Murder Convictions. Richardson also contends that
the proof failed to show that he had the specific intent to kill any of the twelve victims named
in the attempted first degree murder counts. Instead, he argues the evidence only established
his guilt of the offense of reckless endangerment because his conduct placed or may have
placed “another person in imminent danger of death or serious bodily injury.” See id. § 39-
13-103(a). Richardson notes that most of the victims in the attempted first degree murder
counts did not testify. He asserts that although the evidence established that these victims
were present at the time of the shooting, the proof did not establish where these victims were
located on the property at the time of the shooting, what they were doing, or what reaction
they had to the shooting. In addition, he claims that because he and his co-defendants shot
toward the Northmeade house from approximately three hundred feet away, no rational juror
could have convicted him of attempted first degree murder beyond a reasonable doubt based
on this proof. Finally, he reiterates that no evidence established that he or his co-defendants
saw anyone at the Northmeade house, knew who was present at the time of the shooting, or
intended to kill anyone at that address.

       As relevant in this case, a person commits criminal attempt who, acting with the kind
of culpability otherwise required for the offense, “[a]cts with intent to complete a course of
action or cause a result that would constitute the offense, under the circumstances
surrounding the conduct as the person believes them to be, and the conduct constitutes a
substantial step toward the commission of the offense.” Id. § 39-12-101(a)(3). “Conduct
does not constitute a substantial step . . . unless the person’s entire course of action is
corroborative of the intent to commit the offense.” Id. § 39-12-101(b). As we have
previously noted, first degree murder is the premeditated and intentional killing of another
person. Id. § 39-13-202(a)(1).

        The evidence presented at trial established that Richardson, Kenneth Brown, and
Devon Brown grabbed at least four weapons, went to 3840 Helmwood Street, and fired more
than sixty shots in the direction of the people at the party at 2706 Northmeade Avenue.
Richardson admitted that he and his co-defendants were seeking revenge because they had
lost the earlier fistfight at the Northmeade home. At the time of the shooting, Richardson
knew that there were many people in attendance at the party. During this shooting incident,
bullets entered the Northmeade home and damaged several cars parked near the house.
Although Richardson claims that he merely shot his revolver in the air, it was the jury’s
prerogative to reject this claim. Affording the State the strongest view of the evidence, a
rational jury could have found that Richardson intended to kill the victims named in these



                                              -30-
counts by firing his gun in the direction of them while they attended the party at the
Northmeade house.

        C. Aggravated Assault Convictions in Counts 16, 17, 18, and 20-25. Noting that
the nine victims in the aforementioned counts did not testify at trial, Richardson contends that
although the State presented proof establishing that these victims were present during the
shooting, it failed to present circumstantial proof that they reasonably feared imminent bodily
injury. He claims the State presented no proof regarding the location of these victims during
the shooting or their proximity to the gunfire. He also asserts that the State presented
insufficient evidence that the victims in these counts showed a concern for self-defense, an
inability to concentrate, a summoning of the police, or a worry about self-preservation. See
State v. Barry Smith, No. 2011-02122-CCA-R3-CD, 2013 WL 6388588, at *14 (Tenn. Crim.
App. Dec. 5, 2013). Although the State concedes that the victims named in these counts did
not testify at trial, it argues that circumstantial evidence established the element of reasonable
fear of imminent bodily injury for these victims. We conclude that the evidence was
sufficient to sustain Richardson’s convictions in these counts.

        Regarding count 14, the State had to prove beyond a reasonable doubt that Richardson
intentionally or knowingly caused bodily injury to Lemarcus Moore and used or displayed
a deadly weapon. T.C.A. § 39-13-102(a)(1)(B) (Supp. 2012) (amended July 1, 2013). The
proof was more than sufficient to establish Richardson’s guilt of the offense in count 14. In
counts 15 through 25, the State had to prove beyond a reasonable doubt that Richardson
intentionally or knowingly caused the named victims to reasonably fear imminent bodily
injury through the use or display of a deadly weapon. Id. Aggravated assault based on fear
requires the victim to have a “well-grounded apprehension of personal injury or violence.”
State v. Jones, 789 S.W.2d 545, 550-551 (Tenn. 1990). “The element of ‘fear’ is satisfied
if the circumstances of the incident, within reason and common experience, are of such a
nature as to cause a person to reasonably fear imminent bodily injury.” State v. Gregory
Whitfield, No. 02C01-9706-CR- 00226, 1998 WL 227776, at *2 (Tenn. Crim. App. May 8,
1998) (citing State v. Jamie Lee Pittman, No. 03C01-9701-CR-00013, 1998 WL 128801, at
*5 (Tenn. Crim. App. Mar. 24, 1998)). Moreover, circumstantial evidence is sufficient to
establish a victim’s fear of imminent bodily injury. State v. Jessie James Austin, No.
W2001-00120- CCA-R3-CD, 2002 WL 32755555, at *5 (Tenn. Crim. App. Jan. 25, 2002)
(citations omitted).

       Viewed in the light most favorable to the State, the evidence established that the
victims in counts 16, 17, 18, and 20-25, who were Christopher Braxton, Kenneth Baker,
Travis D. Britton, Nakia Greer, Chymia Baker, Jalon Baker, Rodney Davenport, Terriance
Webb, and Cleotha Norwood, were either inside or just outside the house at 2706
Northmeade Avenue when the shooting incident occurred. Felix Williams and Robrecus

                                              -31-
Braxton established that Christopher Braxton and Chymia Baker were present at the time the
shots were fired from the Helmwood location. Robrecus Braxton also testified that Kenneth
Baker, Travis D. Britton, Nakia Greer, Jalon Baker, Rodney Davenport, and Terriance Webb
were present during the shooting. Lemarcus Moore, Mark Chamber, Steve Chambers, and
Sonja Watkins testified that Cleotha Norwood was present when the party was fired upon.

       It is well-recognized that a victim’s fear may be inferred from circumstances
surrounding the offense, even if the victim does not testify at trial. See Barry Smith, 2013
WL 6388588, at *14 (concluding that the non-testifying victims were in reasonable fear of
imminent bodily injury when witnesses testified that these victims were inside the house at
the moment the defendants began shooting and that people were “hollering” and “screaming”
and were trying to find a place to hide from the “bullets flying from every angle”); State v.
Szumanski Stroud, No. W2006-01945- CCA-R3-CD, 2007 WL 3171158, at *3 (Tenn. Crim.
App. Oct. 29, 2007) (holding that two non-testifying victims were in reasonable fear of
imminent bodily injury when the evidence showed that they had a violent altercation with the
defendant at their home, that the defendant pointed a gun at one of the victims, and that the
defendant fired four or five shots at the victims inside the car); State v. Harry Jamieson, No.
W2003-02666-CCA-R3-CD, 2004 WL 2996910, at *8 (Tenn. Crim. App. Dec. 23, 2004)
(concluding that the non-testifying victims were in reasonable fear of imminent bodily injury
when other witnesses testified that the defendant pointed his gun at the victims and that the
victims were “hysterical” and “crying”); Jessie James Austin, 2002 WL 32755555, at *6
(finding that the non-testifying victim reasonably feared imminent bodily injury when a
witness testified the victim was aware of the defendant’s threatening statements and the
defendant pointed his gun at the victim).

         Richardson argues that the State presented no proof regarding the location of the
victims in these counts during the shooting or their proximity to the gunfire. However,
Richardson is essentially making a zone of danger argument, which this court has specifically
declined to apply in aggravated assault offenses. State v. Bobby Joe Young, Jr., No. M2010-
01531-CCA-R3-CD, 2011 WL 6291813, at *8 (Tenn. Crim. App. Dec.14, 2011) (citing State
v. James Paris Johnson, No. E2008-02555-CCA-R3-CD, 2010 WL 3565761, at *5-6 (Tenn.
Crim. App. Sept.15, 2010) (noting that the zone of danger approach is applicable to reckless
endangerment cases involving victims who are unaware of danger but is not applicable to
aggravated assault cases based on fear because the latter offense requires that the victim have
a fear or reasonable apprehension of being harmed)). Instead, the proper inquiry is whether
these victims, who did not testify, had a reasonable fear of imminent bodily injury. The proof
at trial showed that regardless of whether these victims were inside or outside the house at
2706 Northmeade Avenue at the time that Richardson, Kenneth Brown, and Devon Brown
fired the gunshots, they reasonably feared imminent bodily injury given the appalling
circumstances of this offense.

                                             -32-
        Robrecus Braxton testified that the gunfire went on for “about ten minutes . . . like it
wasn’t going to stop.” He said that he was “terrified” and “felt like [his] life was in danger”
because bullets were hitting the cars parked around the Northmeade house and “could have
hit anybody.” Felix Williams stated that when the gunshots began, everyone at the party
began “running and screaming for their li[ves].” He said he “panicked” because the shots
sounded like they “were getting closer and closer.” William compared the attack to a “war
zone” because the shots went on “for a long time” and because everyone inside the home was
“hollering and crying.” He added that he was “[s]cared for [his] life, scared for [his] family”
during the incident. Mark Chambers testified that when the shooting began the people at the
party ran to the back yard in an attempt to escape the bullets that were creating sparks as they
hit the Northmeade house. Steve Chambers testified that shooting lasted “[a] good five, ten
minutes” and that he was afraid during the incident. Lemarcus Moore, who was shot in the
leg during the incident, testified that he was “really terrified” when he realized that the
gunshots were being fired in his direction. Sonja Watkins testified that the shooting “seemed
like it went on forever” and that she tried to get the children at the party to a safe place inside
the home. Watkins said that she had bullet holes that penetrated the living room of her home,
scattering drywall dust and glass from the broken windows. She also said that bullets had
“knocked bricks off the walls [of her home].” Officers found evidence that more than sixty
shots had been fired at the home at 2706 Northmeade Avenue during the attack and that
many of these bullets had hit several cars parked around the home. Given this evidence, we
conclude that a rational jury could have found that Richardson intentionally or knowingly
caused the victims in these counts to reasonably fear bodily injury by firing gunshots at them.
Therefore, the evidence is sufficient to support Richardson’s convictions for aggravated
assault in these counts.

       V. Consecutive Sentencing. Finally, Richardson asserts that the trial court abused
its discretion by finding that he was a dangerous offender before imposing partially
consecutive sentences resulting in life imprisonment plus 224 years. He contends that
although the court articulated the factors in State v. Wilkerson, 905 S.W.2d 933 (Tenn.
1995), it failed to determine whether the proof established those factors in his case.
Alternatively, he argues that if this court concludes that the trial court implicitly made the
two findings under Wilkerson, then the court’s finding that the extended sentence was
necessary to protect the public from further crimes by him was based on a “clearly erroneous
assessment of the evidence.” He claims there was no need to protect the public from him for
the following reasons: his criminal history consisted of only a juvenile conviction for
criminal trespass that resulted in a warning letter, he graduated high school after completing
a drug treatment program, he has a good relationship with his family, and he expressed
remorse in his confession and allocution. Because the trial court articulated but failed to
make specific findings required of the dangerous offender classification, we remand the case



                                               -33-
to the trial court for a new sentencing hearing to consider whether the evidence in this case
establishes the factors outlined in Wilkerson.

       At the April 19, 2013 sentencing hearing, the State entered the presentence
investigation report into evidence. Richardson made the following statement of allocution:

               Well, I just wanted to say I truly am sorry for the pain that I caused
       y’all, and I thank you so much more [for] forgiving me. I know I did wrong,
       and I’ve got to be punished for it. So I mean I found God in my life, and I can
       take my responsibility. That’s all I want to say.

         Although neither the State nor the defense offered any additional evidence at the
sentencing hearing, both sides presented arguments regarding whether Richardson’s
sentences should be served consecutively. The State argued for consecutive sentencing on
the basis that Richardson was a dangerous offender whose behavior indicated little or no
regard for human life and no hesitation about committing a crime in which the risk to human
life was high. It asserted that “there were numerous people out there that night when this
shooting occurred” and that it was “amazing that no others were killed or harmed other than
the ones that were named in the indictment.” The defense argued that the dangerous offender
classification should not be applied because all of the conviction offenses were all inherently
dangerous crimes. It also argued that the circumstances in this case were not “so
spectacularly different” from other cases that it warranted consecutive sentencing. The
defense noted that because Richardson was twenty-two years old, the earliest he could be
released on his life sentence was when he was seventy-three years old. Defense counsel
remarked, “[T]o say that releasing him would be too soon [at the approximate age of seventy-
three years old], that [the] population wouldn’t be safe, the public would be at risk, I think
that is just a stretch. There is nothing to prove that.” Counsel added that Richardson would
have “fifty-one years . . . of rehabilitation in the prison environment.” Finally, the defense
argued that Richardson was amenable to rehabilitation because he had no further problems
with drugs at school after completing an alternative school for a marijuana offense, because
he had been able to admit that he was “almost an alcoholic,” and because he had shown
remorse for his actions in his allocution. Finally, the defense recognized that Richardson’s
mother was present at the sentencing hearing and that Richardson had no prior offenses as
an adult, which set him apart from the majority of individuals sentenced by the trial court.

        In determining whether the sentences would be served concurrently or consecutively,
the trial court made the following findings:

             The State is asking the Court to find that Mr. Richardson is a dangerous
       offender . . . . As I indicated earlier, the Court has found that Mr. Richardson

                                             -34-
had no hesitation in committing a crime in which the risk to human life was
high, and it is inherent in some of the convictions, but it does not preclude [the
court from] considering those factors when the Court makes a determination
as to whether or not the sentences shall be ordered to be served consecutively,
and the Court does find that he had no hesitation in committing a crime in
which the risk to human life was high.

       [Under] State v[.] Wilkerson, . . . , 905 S.W.2d page 993, . . . this Court
has to find that the Defendant is a dangerous offender whose behavior
indicates little or no regard for human life and that he had no hesitation about
committing a crime in which the risk to human life was high, and the Court
also has to find that the following factors apply.

       That the circumstances surrounding the commission of the offense are
aggravated and that the aggregate length of the sentences reasonably relates to
the severity of the offense for which the Defendant stands convicted and are
necessary in order to protect the public from further criminal acts by the
Defendant.

        Under . . . State v[.] Robinson, . . . 930 S.W.2d page 78, . . . and the
Robinson case and other Tennessee cases which have dealt with consecutive
sentences indicate the power of the trial court to impose consecutive sentences
ensures that Defendants committing separate and distinct violations of the law
receive separate and distinct punishment for each . . . crime committed. The
underlying principle behind consecutive sentences is not whether the sentence
is logical based on age . . . of the Defendant [being] sentenc[ed] but whether
a Defendant should escape the full impact of punishment for one of his
offenses.

       In the Robinson case, Mr. Robinson was convicted of two first-degree
murders and was sentenced to life imprisonment without the possibility of
parole. And in that case, the court found that Mr. Robinson should be held
responsible, should be held accountable, for separate acts committed against
separate victims, and the court ordered those sentences to be served
consecutively. The argument in the Robinson case was that it is a physical,
logical, biological impossibility, that Mr. [Robinson] should have to serve one
life imprisonment [sentence] without the possibility of parole, be revived, then
[have] to serve another life sentence without the possibility of parole, and the
argument was that Mr. Robinson would be a very old person by the time, if he
ever made parole, which he shouldn’t, and that he would have to die twice in

                                       -35-
       order to serve th[ose] sentences, and the Court again made it clear that a
       person should be held responsible if that person commits separate offenses
       against separate victims, and this Court will hold Mr. Richardson [responsible]
       for those separate offenses that he committed against all these victims because
       all the victim’s have a right in order to have Mr. Richardson punished
       separately for what he did.

        Here, Richardson argues that the trial court abused its discretion when it imposed
consecutive sentencing on the basis that he was an dangerous offender. In Pollard, the
Tennessee Supreme Court recently held that “the abuse of discretion standard, accompanied
by a presumption of reasonableness, applies to consecutive sentencing determinations.” State
v. Pollard, 432 S.W.3d 851, 860 (Tenn. 2013); see State v. Bise, 380 S.W.3d 682,708 (Tenn.
2012); State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). The court explained that “the
presumption of reasonableness . . . giv[es] deference to the trial court’s exercise of its
discretionary authority to impose consecutive sentences if it has provided reasons on the
record establishing at least one of the seven grounds listed in Tennessee Code Annotated
section 40-35-115(b)[.]” Id. at 861. It reiterated that “[a]ny one of these grounds is a
sufficient basis for the imposition of consecutive sentences.” Id. at 862 (citing State v.
Dickson, 413 S.W.3d 735, 748 (Tenn. 2013)). “So long as a trial court properly articulates
reasons for ordering consecutive sentences, thereby providing a basis for meaningful
appellate review, the sentences will be presumed reasonable and, absent an abuse of
discretion, upheld on appeal.” Id. (citing Tenn. R. Crim. P. 32(c)(1); Bise, 380 S.W.3d at
705). When imposing consecutive sentences, the court must still consider the general
sentencing principles that each sentence imposed shall be “justly deserved in relation to the
seriousness of the offense,” “no greater than that deserved for the offense committed,” and
“the least severe measure necessary to achieve the purposes for which the sentence is
imposed.” T.C.A. §§ 40-35-102(1), -103(2), -103(4); State v. Imfield, 70 S.W.3d 698, 708
(Tenn. 2002).

        In this case, the trial court imposed consecutive sentencing after finding that
Richardson was a dangerous offender whose behavior indicated little or no regard for human
life and no hesitation about committing a crime in which the risk to human life was high. See
T.C.A. § 40-35-115(b)(4). The Pollard court explained that two additional findings must be
made when applying the dangerous offender classification:

       “Proof that an offender’s behavior indicated little or no regard for human life
       and no hesitation about committing a crime in which the risk to human life was
       high, is proof that the offender is a dangerous offender, but it may not be
       sufficient to sustain consecutive sentences. Every offender convicted of two
       or more dangerous crimes is not a dangerous offender subject to consecutive

                                            -36-
       sentences; consequently, the provisions of [s]ection 40-35-115 cannot be read
       in isolation from the other provisions of the Act. The proof must also establish
       that the terms imposed are reasonably related to the severity of the offenses
       committed and are necessary in order to protect the public from further
       criminal acts by the offender. In addition, the Sentencing Reform Act [of
       1989] requires the application of the sentencing principles set forth in the Act
       applicable in all cases. The Act requires a principled justification for every
       sentence, including, of course, consecutive sentences.”

Pollard, 432 S.W.3d at 863 (quoting Wilkerson, 905 S.W.2d at 938). Therefore, when
imposing consecutive sentences pursuant to the dangerous offender classification, the trial
court must conclude that the proof establishes that the aggregate sentence is “reasonably
related to the severity of the offenses” and “necessary in order to protect the public from
further criminal acts.” Id. (quoting Wilkerson, 905 S.W.2d at 938). Unlike the other six
subsections, the trial court must make additional findings for the dangerous offender
classification because it is “the most subjective and hardest to apply.” State v. Lane, 3
S.W.3d 456, 461 (Tenn. 1999).

       Richardson contends that although the court articulated the Wilkerson factors, it failed
to consider whether the proof established the factors before imposing consecutive sentences.
The record shows the trial court never made findings based on the proof that Richardson’s
aggregate sentence was “reasonably related to the severity of the offenses” and “necessary
in order to protect the public from further criminal acts.” Wilkerson, 905 S.W.2d at 938.
When faced with a similar situation in Pollard, the Tennessee Supreme Court held that the
appellate court has two options:

              Where, as here, the trial court fails to provide adequate reasons on the
       record for imposing consecutive sentences, the appellate court should neither
       presume that the consecutive sentences are reasonable nor defer to the trial
       court’s exercise of its discretionary authority. Faced with this situation, the
       appellate court has two options: (1) conduct a de novo review to determine
       whether there is an adequate basis for imposing consecutive sentences; or (2)
       remand for the trial court to consider the requisite factors in determining
       whether to impose consecutive sentences. See Bise, 380 S.W.3d at 705 & n.
       41.

Pollard, 432 S.W.3d at 863-64. The Pollard court concluded that “because the considerations
required under Wilkerson involve a fact-intensive inquiry . . . the better course is to remand
to the trial court for consideration of the Wilkerson requirements in determining the propriety
of consecutive sentencing.” Id. at 864. In light of the court’s decision in Pollard, we remand

                                             -37-
the case to the trial court for a new sentencing hearing to consider whether the evidence in
this case establishes the Wilkerson factors.

                                      CONCLUSION

        For the aforementioned reasons, we affirm Richardson’s convictions but remand the
cause to the trial court for a new sentencing hearing. This hearing is limited to consideration
of the factors outlined in State v. Wilkerson, 905 S.W.2d 933 (Tenn. 1995), to determine the
propriety of consecutive sentencing in this case.


                                                    ___________________________________
                                                    CAMILLE R. McMULLEN, JUDGE




                                             -38-